Citation Nr: 0623655	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-37 751	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hemorrhoids. 

3.  Entitlement to service connection for asthma. 

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 10 percent disabling. 

6.  Entitlement to service connection for Ménière's Disease.

7.  Entitlement to service connection for low back 
disability.

8.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to April 
1987.  He was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, wherein the RO denied service 
connection for hypertension, hemorrhoids, asthma, vertigo, 
low back disability, sinusitis, and bilateral hearing loss.  
By that same rating action, the RO granted an increase to 10 
percent to the service-connected right knee disability.  The 
veteran timely appealed this determination to the Board.  
Jurisdiction of the claims files currently resides with the 
RO in Washington, D.C.

In July 2005, the veteran testified before the undersigned 
Veterans Law Judge at the Board in Washington, DC.  A copy of 
the hearing transcript has been associated with the claims 
files.  During that hearing, the veteran raised the issues of 
entitlement to bilateral hearing loss secondary to Ménière's 
Disease, entitlement to hemorrhoids secondary to service-
connected hiatal hernia with gastroesophageal reflux, distal 
esophagitis and early diverticula disease and entitlement to 
asthma secondary to service-connected bronchitis.  (Hearing 
Transcript (T.) at pages (pgs. 14, 20, 33).  As these issues 
have not been developed for appellate consideration, they are 
referred to the RO for appropriate action.  

(The issues of entitlement to service connection for, low 
back disability, sinusitis and Ménière's Disease will be 
addressed in the remand that follows the order of the 
decision below.)


FINDINGS OF FACT

1.  The veteran was awarded the Combat Action Ribbon for his 
combat service in the Republic of Vietnam.

2.  The veteran's hypertension, hemorrhoids and asthma had 
their onset during military service. 

3.  The veteran does not currently have a hearing loss 
disability for VA compensation purposes

4.  The service-connected right knee disability disability 
has been manifested by complaints of pain with extension and 
flexion to 0 and 130 degrees, respectively, during a December 
2004 VA examination.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for hypertension are met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

2.  The criteria for establishing entitlement to service 
connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  The criteria for establishing entitlement to service 
connection for asthma are met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2005).

4.  The criteria for establishing entitlement to service 
connection for bilateral hearing loss are not met.  38 
U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2005).

5.  The criteria for a disability rating in excess of 10 
percent for right knee disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I..  Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted. VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) this change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  

The VCAA notice must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Concerning the issues of service connection for bilateral 
hearing loss and an increased evaluation for service-
connected right knee disability, the RO sent the veteran a 
letter in September 2003 that informed the veteran of the 
information and evidence needed to substantiate his claim for 
service connection for hearing loss disability.  The veteran 
was informed that he needed to submit evidence showing that 
he has a current diagnosis that is related to service.  As 
for the increased evaluation issue, the veteran was informed 
that he needed to submit evidence showing that his service-
connected right knee disability had increased in severity.  
He was asked to submit or identify evidence relevant to his 
claim, to include a statement from a doctor (private or VA).  
This letter also explained that VA would make reasonable 
efforts to assist him in obtaining evidence, including the 
service medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  The veteran was also informed that that 
it was his responsibility to submit all records not in the 
possession of a Federal agency, which includes records in his 
possession.

Thus, the discussion contain in the September 2003 letter 
furnished the veteran notice of the types of evidence he 
still needed to send to VA, the types of evidence that VA 
would assist in obtaining, and in effect requested that the 
veteran provide VA with or identify any additional sources of 
evidence that he possessed or knew of that could help to 
substantiate his claims of entitlement to service connection 
for hearing loss disability and entitlement to an increased 
evaluation for service-connected right knee disability.

The Board has considered the VCAA notice requirements with 
respect to the claims for service connection for 
hypertension, hemorrhoids and asthma, but finds that given 
the favorable resolution of the aforementioned claims in the 
decision below, discussion of the VCAA at this point is not 
required.  

In addition, the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) also apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in processing 
with the issuance of a final decision with respect to all 
claims discussed in the decision below.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  In this regard, given 
the favorable outcome of the veteran's claims for service 
connection for hypertension, hemorrhoids and asthma taken 
below, the RO will be responsible for addressing any notice 
defect with respect to the rating and effective date elements 
with effectuating the awards.

With respect to the issues of entitlement to service 
connection for bilateral hearing loss and entitlement to an 
increased evaluation for service-connected right knee 
disability, as the Board concludes below that the 
preponderance is against these claims, any questions as to 
the appropriate disability ratings or effective dates to be 
assigned are rendered moot.  Thus, any prejudice to the 
veteran in proceeding with the aforementioned claims of 
entitlement to service connection for bilateral hearing loss 
and entitlement to an increased evaluation claim for service-
connected right knee disability, would be considered harmless 
error.  See Dingess v. Nicholson, supra. 

Regarding VA's duty to assist and the claims of entitlement 
to service connection for bilateral hearing loss and 
entitlement to an increased evaluation for right knee 
disability, the service medical records, post- service VA and 
private treatment and examination reports, and statements and 
sworn testimony of the veteran are of record.  Also, the 
veteran was examined by VA in October 2003 and December 2004 
for the purpose of determining the severity of his right knee 
disability.  

The Board has also considered whether further action should 
have been undertaken by way of obtaining a medical opinion on 
the question of entitlement to service connection for 
bilateral hearing loss.  The Board notes that 38 U.S.C. § 
5103A(d) places a duty on VA to provide a medical opinion 
when such an opinion is necessary to make a decision on the 
veteran's claim for disability compensation.  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).  VA's duty to 
assist in this manner does not arise automatically.  VA's 
obligation under 38 U.S.C.             § 5103A(d) to provide 
the veteran with a medical opinion is triggered only if the 
evidence of record demonstrates "some causal connection 
between his disability and his military service."  Wells, 
326 F.3d at 1384.  Here, the Board observes that the clinical 
evidence of record does not reflect that the veteran 
currently has a hearing loss disability for VA compensation 
purposes.   Thus, in the absence of any current bilateral 
hearing loss disability, there exist no reason to obtain a 
medical opinion on the question of service connection.  
Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet.

II.  Service Connection Claims

Service Connection Laws and Regulations--in general

In general, applicable law and regulations state that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

For certain chronic disorders, including sensorineural 
hearing loss and hypertension, service connection may be 
granted if the disease becomes manifest to a compensable 
degree within one year following separation from service. 
See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
See 38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Combat status

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2005).

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  
Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally establish his claim 
by competent medical evidence tending to show a current 
disability and a nexus between that disability and those 
service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 
(1996).  

a.  Service Connection for Hypertension

In support of the veteran's claim for service connection for 
hypertension, service medical records note high blood 
pressure readings--sometimes with a diastolic reading ranging 
between 90 or higher.  In mid-November 1985, a corpsman 
entered an assessment of borderline hypertension.  When seen 
in early December 1985, a physician determined that there was 
no evidence of hypertension.  A March 1987 retirement 
examination report reflects that a blood pressure reading of 
118/80 was recorded.  

The first post-service evidence of hypertension was in the 
early 1990's (see, October 1997 report of Westside Medical 
Associates).  Subsequent treatment records from the Walter 
Reed Army Medical Hospital reflect that the veteran was on 
several medications in order to control his hypertension.  In 
an August 2005 report, J. J. M., Jr., M.D. opined, after a 
review of the appellant's service and post-service medical 
records, that his current hypertension had its onset while he 
was on active duty over twenty years ago.  Thus, in light of 
the foregoing, and in the absence of any evidence to the 
contradict the foregoing private opinion in support of the 
appellant's claim, the evidence supports the grant of service 
connection for hypertension. 

b.  Service Connection for Hemorrhoids

As for the claim for service connection for hemorrhoids, 
service medical records clearly document the veteran had 
internal bleeding hemorrhoids in May 1971 and September 1977.  
A March 1997 retirement examination report was silent with 
respect to hemorrhoids.  Post-service VA and private medical 
evidence, dating from January 1988 to December 2004, reflect 
that the first evidence of hemorrhoids was in the mid 1990's.  
A November 2002 private treatment report reflects that the 
veteran gave a thirty-year history of having hemorrhoids.  An 
impression of hemorrhoids was entered.  In an August 2005 
report, J. J. M., Jr., M.D. opined, after a review of the 
claims file, that the veteran had sought treatment for his 
hemorrhoids in service, that he had self-treated bleeding 
hemorrhoids for many years post-service with hot soaks, 
Tuck's pads and suppositories, and that his recent records 
continued to documents hemorrhoids.  Thus, it was the opinion 
of Dr. J. M. that the veteran should be service-connected for 
hemorrhoids.  Thus, in light of the foregoing, and in the 
absence of any evidence to the contradict the foregoing 
private opinion in support of the appellant's claim, the 
evidence supports the grant of service connection for 
hemorrhoids.

c.  Service connection for Asthma

In support of the veteran's claim for service connection for 
asthma, service medical records reflect that in mid-December 
1999, the veteran was noted to have had a questionable 
asthmatic component to his bronchitis.  In mid-April 1973 and 
early Mary 1974, Bronchospasm was noted and asthma was 
diagnosed, respectively.  Post-service VA and private medical 
reports, reflect that beginning in the mid 1990's, the 
veteran began to seek treatment for his asthma, which not 
required regular medicine for control.  In an August 2005 
report, J. J. M., Jr., M.D. opined, after a review of the 
claims file, that the veteran had been diagnosed with asthma 
in service, which had progressed to chronic mild-to-moderate 
asthma that required several medications.  Thus, Dr. J. M. 
recommended that the veteran be considered fully service-
connected for his asthma.  Thus, in light of the foregoing, 
and in the absence of any evidence to the contradict the 
foregoing private opinion in support of the appellant's 
claim, the evidence supports the grant of service connection 
for asthma. 

d.  Service Connection for Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 
38 C.F.R. § 3.385 (2005).

The veteran contends that he has bilateral hearing loss as a 
result of being exposed to gunfire and from left ear 
infections during military service.  The veteran's DD Form 
214 reflects that he received the Combat Action Ribbon due to 
his combat service in the Republic of Vietnam..  The Board 
finds, however, that the preponderance of the evidence is 
against the claim for service connection for a hearing loss 
disability.  In reaching the foregoing conclusion, while 
service medical records reflect that the veteran was seen for 
left ear infections (see, March 1970 service medical 
records), ear infections associated with upper respiratory 
infections/viral infection (see, service medical records, 
dated in September 1970, August 1981and October 1983) and 
eustachian tube blockage in both ears (see, service medical 
record, dated in September 1981), these records, to include a 
March 1987 retirement examination report, do not reflect that 
he had bilateral hearing loss for VA compensation purposes; a 
March 1987 retirement examination report reflects that his 
ears were found to have been "normal."  

In addition, a review of the entire VA and private post-
service clinical evidence of record reflects that there is no 
medical evidence of record showing that the veteran has ever 
been found to have hearing impairment for VA purposes under 
38 C.F.R.   § 3.385.  The only evidence supportive of the 
veteran's claims consists of the lay assertions of the 
veteran himself.  Because lay persons are not competent to 
offer opinions concerning a medical diagnosis, and in the 
absence of competent evidence of tinnitus or hearing 
impairment for VA purposes under 38 C.F.R. § 3.385, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for hearing loss.  Absent a 
current disability, service connection is not warranted.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, since the private and VA clinical records are 
devoid of any clinical evidence demonstrating that the 
veteran currently has a hearing loss disability for VA 
compensation purposes in accordance with 38 C.F.R. § 3.385, 
the Board need not determine whether he "engage in combat 
with the enemy," as contemplated by 38 U.S.C.A. § 1154(b), 
or is otherwise a vetera of combat in addressing the issue of 
entitlement to service connection for bilateral hearing loss.  
Cf. 38 U.S.C.A. § 1154 and VAOGCPREC12-99 (1999) (concerning 
presumption of service connection in the case of any veteran 
who "engaged in combat with the enemy").  

The Board is cognizant of he appellant's own statement to the 
effect that he currently has hearing loss as  result of 
gunfire and from left ear infections during service.  
Nonetheless, the evidence does not indicate that he possesses 
medical expertise.  He is not competent to render an opinion 
on a matter involving medical knowledge, such as diagnosis or 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 
(1992) (lay persons are not competent to offer evidence that 
requires medical knowledge).  

In summary, there is no evidence of hearing loss in service 
or within the post service year, and no post-service evidence 
of hearing loss disability (as defined by section 3.385).  
The preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss and there is no 
doubt to be resolved.  Consequently, the benefits sought on 
appeal are denied.

III.  Increased Evaluation Claim-Right Knee Disability

General Increased Evaluation Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residuals conditions in 
civilian life.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2005).

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).
Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Historically, by a June 1987 rating action, the RO granted 
service connection for synovitis of the right knee, and 
assigned an initial noncompensable evaluation pursuant to 
38 C.F.R. § 4.17a, Diagnostic Code 5257 (1986), effective 
from May 1, 1987.

On July 7, 2003, the RO received the veteran's claim for an 
increased evaluation with respect to the service-connected 
right knee.  By a January 2004 rating action, the RO 
increased the disability rating assigned to the service-
connected right knee to 10 percent disabling pursuant to 
38 C.F.R. § 4.71, Diagnostic Code 5260, effective July 7, 
2003, date of receipt of the appellant's claim for increase.  

Diagnostic Code 5257 evaluates slight knee impairment 
manifested by recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, under 
which limitation of leg flexion is evaluated, the following 
evaluations are assignable: for flexion limited to 45 
degrees, 10 percent; for flexion limited to 30 degrees, 20 
percent; and for flexion limited to 15 degrees, 30 percent.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, under 
which limitation of leg extension is evaluated, the following 
evaluations are assignable: for extension limited to 10 
degrees, 10 percent; for extension limited to 15 degrees, 20 
percent; and for extension limited to 20 degrees, 30 percent, 
for extension limited to 30 degrees, 40 percent and for 
extension limited to 45 degrees, 50 percent.

Factual Background

As noted previously, by a January 2004 rating action, the RO 
granted an increase to 10 percent to the service-connected 
right knee disability pursuant to Diagnostic Code 5260.  In 
reaching their decision, the RO primarily relied upon an 
October 2003 VA examination report, reflecting that the 
veteran reported having constant discomfort in the right knee 
with ambulation, ascending/descending stairs, squatting, 
kneeling, and standing/sitting for long periods of time.  He 
related that a physician had recommended bed rest for his 
right knee as often as one time a year for thirty days.  The 
examiner noted that the veteran took Celebrex along with 
over-the-counter-medications for his knee pain.  The veteran 
described having functional limitation resulting from the 
right knee disability---limitation of range of motion, 
ambulation, stair limitation, and 30 days off work.  The 
veteran stated that while he performed daily self-care 
activities (i.e., brush teeth walk, shop, and operate a motor 
vehicle), he was unable to climb stairs or perform gardening 
activities.  The veteran stated that he had been employed as 
a budget analyst for 17 years.  

Upon physical evaluation of the by VA in October 2003, the 
veteran' posture was within normal limits.  His gait, 
however, was noted to have been abnormal; he walked with a 
limp and used a cane for assistance with ambulation.  Leg 
length from the anterior superior iliac spine to the medial 
malleolus was 97 centimeters, bilaterally.  Examination of 
the feet did not reveal any signs of abnormal weight bearing.  
Upon range of motion of the right knee flexion and extension 
were to 60 (with pain at 45 degrees) and zero degrees, 
respectively.  Drawer and McMurray' s tests were both 
reported to have been "normal."  There was evidence of 
crepitus in the right knee.  The examiner related that the 
appellant's range of motion of the right knee was 
additionally limited by pain.  X-rays of the right knee were 
within normal limits.  The examiner entered a diagnosis of 
right knee symptomatic degenerative joint disease.  The 
examiner concluded that the effect of "the condition" on 
the veteran's daily activity was with a deficit of 
ambulation, running, stair climbing, and squatting due to 
bilateral patellar symptomatic degenerative joint disease.  
The examiner noted that the veteran occupation would be 
limited if standing/ambulating was part of the job; sitting 
would be less limited but could present difficulty due to 
extended period of patellar flexion. 

Upon examination by VA in December 2004, the veteran 
described having flare-ups of pain "in the knee" when he 
woke up in the morning, when he climbed the stairs and when 
he sat for a prolonged period of time.  He also indicated 
that "the knee" buckled "anytime," especially when he 
ascended the stairs.  He reported having occasional swelling.  
The examiner noted that the veteran took Celebrex to help 
relieve the knee pain, and that he wore a knee brace.  Upon 
examination of the right knee, the examiner noted that the 
veteran wore an elastic brace on his right knee.  There was 
no soft tissue swelling, effusion or deformity.  There was 
tenderness to palpation along the medial joint line and 
crepitus during movements.  The right knee revealed flexion 
and extension to 130 and zero degrees, respectively.  All 
movements of the right knee were performed at normal speed 
without pain, incoordination, fatigability or evidence of 
weakened movement against resistance.  Flexors and extensors 
of the right knee revealed muscles strength of 5/5.  Anterior 
drawer, McMurray' s and a test for lateral instability were 
all negative.  X-rays of the right knee revealed bilateral 
tibiofemoral joint space narrowing.  There was no evidence of 
any new fractures or dislocations.  The VA examiner entered a 
diagnosis of degenerative joint disease of the right knee. 

Analysis

After a review of the record, the Board concludes that a 
rating in excess of 10 percent for the service-connected 
right knee disability is not warranted.  In reaching the 
forgoing conclusion, the medical evidence shows complaints of 
bilateral knee pain, giving way and discomfort with ascending 
and descending stairs.  The evidence shows that the most 
restricted flexion of the right knee is to 130 degrees, as 
shown on the most recent VA examination in December 2004.  
There is no medical evidence showing flexion limited to 30 
degrees which would warrant a 20 percent rating under 
Diagnostic Code 5260.  The evidence further shows extension 
of the right knee is full to 0 degrees and there is no 
evidence of limitation of extension of the right knee which 
would warrant even a compensable rating under Diagnostic Code 
5261.

Although the veteran's right knee disability is productive of 
pain, the Board reiterates that each disability is evaluated 
based on limitation of motion due to pain.  Thus, given the 
range of motion findings, which are consistent with 
noncompensable evaluations under both Diagnostic Codes 5260 
and 5261, a rating greater than 10 percent for either the 
right or the right knee is not appropriate.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of a higher 
evaluation for the service-connected right knee disability.  
However, because the evidence shows that the veteran does not 
have ankylosis of the either knee or impairment of the tibia 
and fibula, and in the absence of clinical evidence of 
disability comparable to knee ankylosis or impairment of the 
tibia and fibula, a rating greater than 10 percent is not 
warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256 or 5262, 
respectively (2005).

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint. VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004). In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion. Separate 
ratings under VAOGCCPREC 9-2004 are therefore not warranted.
The Board has considered whether the veteran is entitled to a 
separate evaluation for instability of the right knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997) (A claimant who has arthritis and instability 
of        the knee may be rated separately under Diagnostic 
Codes 5003 and 5257).  While the medical evidence shows 
complaints that the right knee gives way on occasion and the 
use of a right knee elastic brace, there is no medical 
evidence of current right knee instability.  Indeed, during a 
December 2004 VA examination a test for lateral instability 
was negative.  As these clinical evidence of records does not 
demonstrate that the veteran has recurrent subluxation or 
lateral instability, the criteria at Diagnostic Code 5257 are 
not for application in this instance.

Furthermore, the Board has considered whether the veteran's 
right knee disability present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular scheduler standards such that referral to the 
appropriate officials for consideration of extra-scheduler 
ratings is warranted.  
See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996).  
In this regard, the Board notes that the veteran's disability 
has not been shown objectively to interfere markedly with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  Indeed, although the veteran 
indicated that he had lost thirty days from his job as a 
budget analyst when evaluated by VA in October 2003, he 
reported being employed in a sedentary job during a December 
2004 VA examination.  Therefore, the Board finds that the 
criteria for submission for consideration of extra-schedular 
ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 
38 C.F.R. § 3.321(b)(1) does not provide an additional basis 
for a disability rating in excess of 10 percent for the 
service-connected right knee disability.


ORDER

Service connection for hypertension is granted. 

Service connection for hemorrhoids is granted. 

Service connection fro asthma is granted. 

Service connection for bilateral hearing loss is denied. 

Entitlement to an increased rating for service-connected 
synovitis of the right knee is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A review of the claims files reflects that there are no 
medical opinions of record addressing the issues of whether 
any current low back disability, sinusitis, and Ménière's 
disease are etiologically linked to the veteran's military 
service.  These examinations are "necessary" under 38 
U.S.C.A. § 5103A(d) to obtain opinions as to whether any 
current low back disability, sinusitis and Ménière's disease 
is/are related to service.  Thus, contemporaneous and 
thorough VA examinations and medical opinions would assist in 
clarifying the nature and etiology of any currently present 
low back disability, sinusitis and Ménière's disease.  Such 
examinations and opinions would be instructive with regard to 
the appropriate disposition of the claims for service 
connection for low back disability, sinusitis and Ménière's 
Disease currently under appellate review.  Green v. 
Derwinski, 1 Vet. App. 121 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

As noted previously in the decision above, during the 
pendency of this appeal, on March 3, 2006, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection 
for low back disability, sinusitis and Ménière's Disease, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the aforementioned disabilities on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also provides the veteran an explanation as to the type 
of evidence that is needed to establish both (higher initial) 
disability rating(s) and effective date(s).

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Please send the veteran a 
corrective VCCA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish a 
disability rating and effective for the 
claims on appeal (i.e., service 
connection for low back disability, 
sinusitis and Ménière's Disease), as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  RO should contact the appellant to 
determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or government) who provided him with 
relevant evaluation or treatment for 
his low back disability, sinusitis and 
Ménière's Disease since service 
discharge in April 1987.  After 
obtaining the appropriate signed 
authorization for release of 
information forms from the appellant, 
the RO should contact each physician, 
hospital, or treatment center specified 
by the appellant to obtain any and all 
medical or treatment records or reports 
relevant to the claim on appeal, 
including all government and private 
treatment, to the extent not already 
contained in the claims files.  All 
pieces of correspondence, as well as 
any medical or treatment records 
obtained, should be made a part of the 
claims files.  If private treatment is 
reported and those records are not 
obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.

The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in
38 C.F.R. § 3.159 (2005).  If records 
sought are not obtained, the RO should 
notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts that 
were taken to obtain them and provide 
the appellant an opportunity to submit 
them.

3.  Then, after the above requested 
development has been completed, the 
veteran should be afforded VA 
examinations by examiners with 
appropriate expertise to determine the 
nature and extent of any currently 
present low back disability, sinusitis 
and Ménière's Disease.  The examiners 
must review the claims files prior to 
their respective examination.  They 
must annotate in the report that a 
review of the claims files were made.   
With respect to each examination, the 
respective examiner must provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that any low back 
disability, sinusitis and Ménière's 
Disease had its onset during the 
veteran's military service or is 
etiologically related to clinical 
findings noted in service.  With 
respect to any currently low back 
disability, the examiner must also 
comment on whether it is the result of 
a post-service January 1988 motor 
vehicle accident.  All opinions and 
conclusions expressed by the examiner 
must be supported by a complete 
rationale in a typewritten report.  All 
opinions and conclusions expressed by 
the examiner must be supported by a 
complete rationale in a typewritten 
report.
   
4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
service connection for low back 
disability, sinusitis and Ménière's 
Disease.   

If any of the benefits sought on appeal 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


